Title: James Madison to Francis Eppes, 18 April 1827
From: Madison, James
To: Eppes, Francis


                        
                            
                                Dr Sir 
                            
                            
                                
                                    montpr.
                                
                                Apl. 18. 1827
                            
                        
                        I did not receive till yesterday yours of the 2d inst. I lose no time in complying with its request by the
                            inclosed line of introduction to Govr Duval, the only person in that quarter to whom I cd. address one. He will be more
                            than sufficient to afford you friendly attentions as far as you may have occasion for them. He is a highly estimable man
                            & probably known to you thro’ his connections in Virga. as you will of course be to him thro’ yours.
                        The only drawback I feel from the pleasure I take in the letter I write is in the inference from yours, and
                            from the newspapers that Virga. is threatened with the loss of a Citizen of a class she can so little spare. I offer my
                            best wishes at the same time that should such be the event, you will be as much a gainer as your adopted Sphere will be by
                            your removal
                        
                            
                                
                            
                        
                    